         Case 1:21-cr-00322-PGG Document 11 Filed 06/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,


             -against-                                               ORDER

                                                                 21 Cr. 322 (PGG)
JUAN OSCAR ROSARIO LOPEZ,
also known as Juan Rosario,

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The initial conference for Defendant Juan Oscar Rosario Lopez will take place on

Monday, June 21, 2021 at 11:00 a.m. by telephone.1

Dated: New York, New York
       June 17, 2021
                                             SO ORDERED.


                                             _________________________________
                                             Paul G. Gardephe
                                             United States District Judge




1
  The parties are directed to dial 888-363-4749 to participate, and to enter the access code
6212642. The press and public may obtain access to the telephone conference by dialing the
same number and using the same access code. The Court is holding multiple telephone
conferences on this date. The parties should call in at the scheduled time and wait on the line for
their case to be called. At that time, the Court will un-mute the parties’ lines. Two days before
the conference, the parties must email Michael_Ruocco@nysd.uscourts.gov and
GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be
using to dial into the conference so that the Court knows which numbers to un-mute. The email
should include the case name and case number in the subject line.
